Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 3, 12, 14, & 19 have been canceled by Applicant. As such, claims 1, 2, 4-11, 13, 15-18, & 20 are examined herein.
 
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-9, 17, 18, & 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant specification, the only enabled ranges are “high frequency sound options may include 35-45 kHz, with low being 35 kHz, medium being 40kHz, and high being 45 kHz,” [0024] and “The frequency range is typically between approximately 35 kHz to approximately 45 kHz,” [0031]. Thus, the claimed ranges of “greater than 45kHz” found in claim 1 and “greater than 40 kHz” (which includes values above 45 kHz) found in claim 17 are not supported by the original specification. As such, claims 2, 4-9, 18, & 20 are rejected as being dependent from claims 1 & 17.
Please note that the above statement by the Examiner, and supported by the original disclosure (including claim 3), is inconsistent with the statement of Applicant, found under element 4 in the arguments, that “the ultrasonic transducer is configured to emit an ultrasonic burst in a frequency range greater than 45 kHz as taught in original Claim 3 and in paragraph [0028] of the present Specification.” Examiner respectfully disagrees and finds that neither citation provides support for the claimed ranges above 45kHz.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 7, 13, 15, 16, & 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claims 2, 13, & 18, the use of the phrase “selectable from a plurality of predetermined frequencies” renders the claim vague and indefinite since it is unclear whether the predetermined frequencies fall within the claimed range of the parent claim or not. This is further complicated by the “comprising” open ended transitional phrase found in each of parent claims 1 & 10.
For Claims 2, 4, 5, 7, 15, 16, & 18, the phrase “an ultrasonic burst” is unclear as to whether this burst is the same or distinct from the same phrase found in each parent claim.

Claim Objections
Claims 1, 10, & 17 are objected to because of the following informalities: please remove the first (duplicate) “and” at the end of each of claim 1, line 4, claim 10, line 6, and claim 17, line 8. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 10, 13, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al. (US 6016100, “Boyd”) in view of Babize et al. (FR 2466951, “Babize”).
For Claim 1, Boyd discloses a deterrent device (10) comprising: 
an ultrasonic transducer (“the audio output device 18 is a piezoelectric device configured to deliver an ultrasonic frequency,” Column 4, lines 4-6);
a frequency adjusting switch for adjusting a frequency for the ultrasonic transducer (70 serves as an electronic switch producing an ultrasonic signal which adjusts up and down in the range, Col. 2, lines 40-44); and
a motion detection sensor for activating the ultrasonic transducer (“field of detection,” provided by the sensor 64, discussed in Col. 4, lines 4-15 & Col. 5, lines 22-45); and
wherein the ultrasonic transducer is configured to emit an ultrasonic burst (“the audio output device 18 is a piezoelectric device configured to deliver an ultrasonic frequency,” Col. 4, lines 4-6).  
Boyd is silent to the frequency adjusting component allowing for the selection of frequency for the ultrasonic transducer; and the ultrasonic transducer is configured to emit an ultrasonic burst in a frequency range greater than 45 kHz.
Babize, like prior art above, teaches an animal deterrent device (see appended translation, title, disclosure) further comprising a frequency adjusting component for selecting a frequency for the ultrasonic transducer (“The potentiometric divider R20, R21, R22, A3 which makes it possible to adjust the two levels between which the voltage S7 varies is set so that a first page of frequency of approximately 18 KHz to 30 Hz is obtained. second frequency range from about 25Khz to 40Khz. We thus obtain two frequency ranges which. partially overlap, which are scanned in ascending and descending order and at varying speeds depending on the slope of the exponential arcs.” which results in the ability of the user to select one of the two ranges: 18 kHz- 30 Hz, or 25 kHz to 40 kHz).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the ultrasonic transducer of Boyd with the ability to select ultrasonic ranges, as taught by Babize, in order to target specific pest species for the intended destination area, creating a more versatile, customizable device.
It would have been obvious to one having ordinary skill in the art before the claimed invention was filed to provide the frequency range (see claim 10, Boyd, for instance) greater than 45 kHz, in order to target a specified species (as is well known in the art), and since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233.
For Claim 10, Boyd discloses a deterrent device (10) comprising: 
an ultrasonic transducer (“the audio output device 18 is a piezoelectric device configured to deliver an ultrasonic frequency,” Column 4, lines 4-6);
a frequency adjusting switch for adjusting a frequency for the ultrasonic transducer (70 serves as an electronic switch producing an ultrasonic signal which adjusts up and down in the range, Col. 2, lines 40-44); and
a motion detection sensor for activating the ultrasonic transducer (“field of detection,” provided by the sensor 64, discussed in Col. 4, lines 4-15 & Col. 5, lines 22-45);
wherein the deterrent device is battery powered (Col. 3, lines 13-16); and
wherein the ultrasonic transducer is configured to emit an ultrasonic burst (“the audio output device 18 is a piezoelectric device configured to deliver an ultrasonic frequency,” Col. 4, lines 4-6). 
Boyd is silent to the frequency adjusting component allowing for the selection of frequency for the ultrasonic transducer; and the ultrasonic transducer is configured to emit the ultrasonic burst in a frequency range of between approximately 40 kHz to approximately 45 kHz.
Babize, like prior art above, teaches an animal deterrent device (see appended translation, title, disclosure) further comprising a frequency adjusting component for selecting a frequency for the ultrasonic transducer (“The potentiometric divider R20, R21, R22, A3 which makes it possible to adjust the two levels between which the voltage S7 varies is set so that a first page of frequency of approximately 18 KHz to 30 Hz is obtained. second frequency range from about 25Khz to 40Khz. We thus obtain two frequency ranges which. partially overlap, which are scanned in ascending and descending order and at varying speeds depending on the slope of the exponential arcs.” which results in the ability of the user to select one of the two ranges: 18 kHz- 30 Hz, or 25 kHz to 40 kHz), and the output transducer configured to emit the ultrasonic burst in a frequency range of between approximately 40 kHz to approximately 45 kHz (in addition to the above citation, also discussed in the abstract, “between 18kHz and 40kHz”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the ultrasonic transducer of Boyd with the ability to select ultrasonic ranges and with the claimed frequency range, as taught by Babize, in order to target specific pest species for the intended destination area, creating a more versatile, customizable device.
Additionally, it would have been obvious to one having ordinary skill in the art before the claimed invention was filed to provide the frequency range (see claim 10, Boyd, for instance) of approximately 40 kHz to approximately 45 kHz, in order to target a specified species (as is well known in the art), and since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233.
For Claims 2 & 13, the above-modified reference teaches the deterrent device of claims 1 & 10, and Babize further discloses wherein the frequency of the ultrasonic burst is selectable from a plurality of predetermined frequencies (as discussed in the modification above, the resulting device allows the user to select one of the two ranges: 18 kHz to 30 Hz, or 25 kHz to 40 kHz).
For Claims 4 & 15, the above-modified reference teaches the deterrent device of claims 1 & 10, and Boyd further discloses wherein an ultrasonic burst is emitted from the ultrasonic transducer for a predetermined time when motion is detected (controlled by timer 68, discussed in Col. 3, lines 10-12, and Col. 5, lines 32-45).

Claims 5, 7, 11, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Babize as applied to claims 1, 2, 4, 10, 13, & 15 above and in further view of Wilson (US 20130169441).
For Claims 5 & 16, the above-modified reference teaches the deterrent device of claim 10.
The above-modified reference is silent to wherein an ultrasonic burst is continuously emitted from the ultrasonic transducer for as long as motion is detected.
Wilson, like prior art above, teaches an animal deterrent system (title, disclosure), further comprising an ultrasonic burst (27 kHz) is continuously emitted from the ultrasonic transducer for as long as motion is detected (as discussed in [0014-16] in light of motion sensors [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate into the motion sensor of the above-modified reference, the ability of the transducer to run for the entire time the animal is present in a designated area, as taught by Wilson, in order to gain the attention of more stubborn animals, for example.
For Claim 7, the above-modified reference teaches the deterrent device of claim 1.
The above-modified reference is silent to further comprising an indicator light for indicating when the deterrent device is emitting an ultrasonic burst.
Wilson, like prior art above, teaches an animal deterring device (title, disclosure), further comprising an indicator light for indicating when the deterrent device is emitting an ultrasonic burst [0007].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the deterrent device of the above-modified reference with an indicator light as taught by Wilson, in order to let the user know when the device is use, and to verify whether the device is working as intended (since the owner cannot verify by hearing the ultrasound).
For Claim 11, the above-modified reference teaches the deterrent device of claim 10.
While Boyd discloses a battery (Col. 3, lines 13-16), the disclosure fails to disclose wherein the deterrent device is rechargeable.
Wilson, like prior art above, teaches an animal deterrent device (title, disclosure) further comprising wherein the device is rechargeable [0066].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the battery of the above-modified reference with the ability to recharge as taught by Wilson, in order to cut down on waste, and as well-known in the art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Babize as applied to claims 1, 2, 4, 10, 13, & 15 above and in further view of Kasper (US 20130077446).
For Claim 6, the above-modified reference teaches the deterrent device of claim 1.
The above-modified reference is silent to further comprising an indicator light for indicating when the deterrent device is powered.
Kasper, like prior art above, teaches an animal deterring device (title, disclosure), further comprising an indicator light (14) for indicating when the deterrent device is powered [0030].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the deterrent device of the above-modified reference with an indicator light as taught by Kasper, in order to increase the confidence of the user that the device is receiving power and is ready for use.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Babize as applied to claims 1, 2, 4, 10, 13, & 15 above and in further view of Lark, Jr. (US 20200352001, “Lark”).
For Claim 8, the above-modified reference teaches the deterrent device of claim 1.
The above-modified reference is silent to further comprising a nightlight.
Lark, like prior art above, teaches an animal deterrent device (the system of Lark in light of the discussion in [0033]), further comprising a nightlight [0025-27].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the above-modified reference with a responsive nightlight as taught by Lark, in order to provide the user with feedback during the nighttime on what may be occurring in designated areas that are off limits, for example, thus giving the user more comfort.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Babize as applied to claims 1, 2, 4, 10, 13, & 15 above and in further view of Thorndyke et al. (US 4689776, “Thorndyke”).
For Claim 9, the above-modified reference teaches the deterrent device of claim 1.
The above-modified reference is silent to wherein the ultrasonic transducer is manually activatable.
Thorndyke, like prior art above, teaches an animal deterrent device (title, disclosure), wherein the transducer is manually activatable (Col. 1, lines 52-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the above-modified reference with the ability to manually switch the transducer on as taught by Thorndyke, in order to provide the user with more control over when the device is actuated, and to provide the user to interact with an animal’s training, if desired.

Claims 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd, Babize, and Grady et al. (US 5604478, “Grady”).
For Claim 17, Boyd discloses a deterrent device (10) comprising: 
a housing configured to allow sound to pass out of an inside of the housing (10, see Fig. 1, for instance);
an ultrasonic transducer located within the housing (“the audio output device 18 is a piezoelectric device configured to deliver an ultrasonic frequency,” Col. 4, lines 4-6 and Fig. 1); 
a frequency adjusting switch for adjusting a frequency for the ultrasonic transducer (70 produces an ultrasonic signal which adjusts up and down in the range, Col. 2, lines 40-44); 
a motion detection sensor for activating the ultrasonic transducer (“field of detection,” provided by the detector 64, discussed in Col. 4, lines 4-15 & Col. 5, lines 22-45); and
wherein the deterrent device is powered by alternating current (Col. 3, lines 13-16); and 
wherein the ultrasonic transducer is configured to emit an ultrasonic burst (“the audio output device 18 is a piezoelectric device configured to deliver an ultrasonic frequency,” Col. 4, lines 4-6).  
Boyd is silent to an animal paw shaped housing; the frequency adjusting component allowing for the selection of frequency for the ultrasonic transducer; and the ultrasonic transducer is configured to emit an ultrasonic burst in a frequency range greater than 40 kHz.
Grady, like prior art above, teaches an animal training device (title, disclosure) further comprising an animal paw shaped housing (10, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the housing of Boyd by changing the shape to an animal paw as taught by Grady, in order to tailor the device to a user’s preference and to further give visual information to the user(s), guest(s), and targeted animal(s).
Babize, like prior art above, teaches an animal deterrent device (see appended translation, title, disclosure) further comprising a frequency adjusting component for selecting a frequency for the ultrasonic transducer (“The potentiometric divider R20, R21, R22, A3 which makes it possible to adjust the two levels between which the voltage S7 varies is set so that a first page of frequency of approximately 18 KHz to 30 Hz is obtained. second frequency range from about 25Khz to 40Khz. We thus obtain two frequency ranges which. partially overlap, which are scanned in ascending and descending order and at varying speeds depending on the slope of the exponential arcs.” which results in the ability of the user to select one of the two ranges: 18 kHz- 30 Hz, or 25 kHz to 40 kHz).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the ultrasonic transducer of Boyd with the ability to select ultrasonic ranges as taught by Babize, in order to target specific pest species for the intended destination area, creating a more versatile, customizable device.
It would have been obvious to one having ordinary skill in the art before the claimed invention was filed to provide the frequency range (see claim 10, Boyd, for instance) of greater than 40 kHz, in order to target a specified species (as is well known in the art), and since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233.
For Claim 18, the above-modified reference teaches the deterrent device of claim 17, and Babize further discloses wherein the ultrasonic transducer is configured to emit an ultrasonic burst in a frequency range selectable from a plurality of predetermined frequencies (as discussed in the modification above, the resulting device allows the user to select one of the two ranges: 18 kHz to 30 Hz, or 25 kHz to 40 kHz).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Babize and Grady as applied to claims 17 & 18 above, and in further view of Stapelfield et al. (US 6575120, “Staplefield”).
For Claim 20, the above-modified reference teaches the deterrent device of claim 17.
The above-modified reference is silent to further comprising a battery backup.
Stapelfield, like prior art above, teaches an animal deterrent system (title, disclosure), further comprising a battery backup (Col. 3, lines 11-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the above-modified reference with a battery backup as taught by Stapelfield, in order to consistently deter animals from a designated area, even during power loss, as is well known in the art.

Response to Arguments
Applicant's arguments filed 19 September 2022 have been fully considered but they are not persuasive.
Respectfully, as noted in the above 112a rejection for new matter, the originally supported frequency range, at most, is “approximately” 35kHz to “approximately” 45kHz, and does not include frequencies outside (or above) the disclosed range. As such, the original disclosure does not provide “any benefit to the higher frequencies now required,” (argued several times); incorrectly implying by Applicant, in juxtaposition with the prior art, that the instant specification provides such criticality. For clarity: the instant specification does not disclose any frequency higher than “approximately” 45 kHz, and thus, cannot provide criticality thereto. Additionally, the only disclosed selectable predetermined frequencies are 35, 40, and 45 kHz. Any arguments directed to frequencies above the disclosed range are moot. 
On page 10, Applicant attempts to differentiate the prior art reference from the claimed device by pointing to “very narrow and specific ranges.” This is not found persuasive, as Applicant discloses singular specific frequencies, arising to much narrower ranges. Additionally, arguments are centered around frequencies which are not supported in the original disclosure. Applicant further notes that “routine experimentation would have not likely discovered the benefits of the higher ranges now required.” The Examiner respectfully disagrees. Animal deterring devices using high (ultrasonic) frequencies and frequency ranges have been explored thoroughly, please see the previously cited prior art predating 1977.
Regarding Applicant argument that “Independent Claim 10 now claims a range that no longer overlaps in any way with the two ranges taught in Babize.” The Examiner respectfully disagrees. The disclosure to Babize specifically notes 40 kHz, which overlaps in the claimed range at the “approximately 40 kHz” mark, meeting and anticipating the claimed range. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.J./Examiner, Art Unit 3643                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619